Citation Nr: 1616661	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-06 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to November 1990.  The Veteran also had service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied service connection for bilateral hearing loss and tinnitus, and granted service connection for coronary artery disease with an initial disability rating of 30 percent effective from November 30, 2010.  In March 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) of these issues.

This appeal was certified to the Board in June 2014.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, by its October 2014 decision, the Board dismissed these two issues.  Thus, the only remaining issue on appeal is the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for coronary artery disease. 

In August 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is located in the Veteran's electronic Virtual VA claims file.

In September 2014, the Board remanded the Veteran's claim to obtain a new VA examination.

In June 2015, the Board again remanded the Veteran's claim to obtain an addendum medical opinion and private treatment records.  The case has been returned to the Board for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his service-connected coronary artery disease is manifested by concentric left ventricular hypertrophy as shown by a March 2012 echocardiogram with an ejection fracture of 60 percent or greater, a METs level that more nearly approximates a level greater than 3 METS but not greater than 5 METs that result in cardiac symptoms, and episodes of acute congestive heart failure.

2.  Resolving reasonable doubt in favor of the Veteran, the implantation of a pacemaker with atrial fibrillation is due to the service connected coronary artery disease; the Veteran's episodes of paroxysmal atrial fibrillation are intermittent with more than four episodes occurring in a year as verified by a Pacer interrogation. 


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation of 60 percent, but no higher, for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.100, 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for a separate 30 percent rating for paroxysmal atrial fibrillation associated with coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting have been met.  38 U.S.C.A. §§ 1155 , 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7010 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  VA's Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In a January 2011 letter issued prior to the decision on appeal, the Veteran was provided with fully compliant VCAA notice.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice informed the Veteran of what evidence is needed to substantiate his claim for service connection, including what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

This appeal arises from a disagreement with an initial rating decision in March 2012, which granted service-connection for coronary artery disease with an initial disability rating of 30 percent.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board finds that VA's duty to notify has been met.

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran, his wife, and his representative.

In addition, the Veteran was provided with VA examinations to evaluate his coronary artery disease in April 2011 and December 2014, with an addendum medical opinion in December 2015.  The Board finds these reports collectively to be adequate for rating purposes, as the examiners, as applicable, reviewed the Veteran's medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted a clinical evaluation, and described the current severity of the Veteran's coronary artery disease in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiner considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As an adequate medical opinion was provided in December 2015 and the private records were obtained, the Board finds compliance with its June 2015 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

As previously noted, the Veteran and his wife were provided an opportunity to set forth their contentions during a hearing before the undersigned VLJ in August 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the evidence necessary to substantiate the claim for an increased rating and the Veteran, through his testimony, demonstrated that he had either actual knowledge of the evidence necessary to substantiate his claim, or that a reasonable person could be expected to understand from the notice what was needed.  The Board notes that the Veteran testified to the past and current severity of his coronary artery disease.  The VLJ asked relevant questions to draw out the evidence necessary to substantiate the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at the Board hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2015).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015).  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015).  Reports of examination must be interpreted in light of the whole recorded history and reconciled into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2 (2015).  Functional impairment is to be evaluated on the basis of lack of usefulness, and the effects of the disability upon the veteran's ordinary activities and conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In the present case, the Veteran contends that he is entitled to a higher initial disability rating for his coronary artery disease.  Such disability has been rated under 38 C.F.R. § 4.104, Diagnostic Code 7005, as 30 percent disabling.  

Under Diagnostic Code 7005, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain), dizziness, or syncope (fainting); or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  

The Note to Diagnostic Code 7005 provides that if nonservice-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, request a medical opinion as to which condition is causing the current signs and symptoms.

Most of the diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7020 (2015).  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100(a) (2015).  METs testing is also required in all cases except:  (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction (LVEF) has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; or (4) when a 100 percent evaluation can be assigned on another basis.  38 C.F.R. § 4.100(b) (2015).  If LVEF testing is not of record, the cardiovascular disability must be based on the alternative criteria, unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100(c) (2015).

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Note (2) (2015).

Background

The March 2012 rating decision at issue granted service connection for coronary artery disease, which existed prior to the Veteran's active duty military service, because it permanently worsened as a result of his two months of active duty military service.  The RO explained that the preservice percentage of disability is normally deducted before assigning any service connected evaluation less than 100 percent.  However, because the preservice percentage in this case is 0, no deduction was necessary.  The RO continued that a 30 percent evaluation was assigned because the preservice percentage should have been 10 percent and there were additional nonservice-connected conditions which affect 50 percent of the interview-based MET assignment.

A July 1990 letter from a private physician, J.D., M.D., shows that the Veteran recently suffered an episode of heat exhaustion and was hospitalized.  The Veteran had one prior episode three years before.  A report from a private July 1990 left heart catheterization and selective coronary arteriography shows that the Veteran's circumflex marginal branch had a 60 percent lesion of a bend, but was otherwise normal.  The impression was minimal coronary disease involving the circumflex marginal branch.  

An October 1990 evaluation performed while the Veteran was on active duty shows that the Veteran was diagnosed with minimal cardiac disease in January 1990 (the Board notes the date should be July 1990) prior to his active duty service, which began in September 1990.  It is noted that the Veteran was placed on sublingual nitroglycerin as needed following the July 1990 catheterization.  

Private treatment records of M.C.A., a cardiology practice, from September 1998 to March 2011 show the Veteran underwent cardiac stent placement in February 1998 and was taking continuous medication for his heart disease in September 1998.  He underwent cardiac stent placement again in December 2003, and coronary artery bypass graft surgery in August 2005.  An August 2005 nuclear stress test shows that the Veteran did not have chest pain with the stress test.  No cardiac hypertrophy or dilation was shown.  His LVEF was 72 percent.  In January 2008, the Veteran complained of an aching-type chest discomfort that occurred with exertion and was associated with shortness of breath.  He also noted some fluttering-type sensations in his chest.  The plan was to rule out pulmonary emboli.  Thereafter, treatment focused on the Veteran's various cardiac arrhythmias.  The Veteran's coronary artery disease was evaluated as stable and he was not reporting angina.  There was one report of occasional dull chest pain in June 2010.  The Veteran had a pacemaker implanted due to tachybrady syndrome in July 2010.  

At a VA examination in April 2011, the Veteran reported that he had angina.  He was taking continuous medication to control his heart disease.  There was no evidence of congestive heart failure, a heart valve condition, cardiac hypertrophy, or cardiac dilatation.  An interview-based METs test resulted in an estimated level of greater than 3 but less than 5 METs resulting in dyspnea, fatigue, and angina.  The examiner found that the Veteran's METs level limitation was 50 percent due solely to the Veteran's coronary artery disease, 25 percent due to chronic obstructive pulmonary disease (COPD), and 25 percent due to peripheral artery disease (PAD).  

In March 2012, a medical opinion was requested concerning whether the Veteran's heart disease was aggravated beyond normal progression during active military service.  The reviewer found that the Veteran's heart disease was permanently aggravated beyond its normal progression by the Veteran's service.  With respect to the baseline disability for the aggravated heart disease, in the March 2012 rating decision, the RO states "[t]he examiner noted that the baseline was 0 percent, due to the veteran not taking the medication that was recommended for heart disease."  The Board, however, is unable to find any such language in the March 2012 medical opinion.  An echocardiogram was performed in connection with the opinion that shows concentric left ventricular hypertrophy and LVEF in the range of 60 percent. 

April 2013 private treatment records from B.M.C.S. show the Veteran was admitted to the hospital following two days of midsternal chest pressure.  A consultation shows that the Veteran did very well since the bypass grafting in 2005, "but for the last couple of days."  The Veteran reported intermittent discomfort in his chest, which was similar to his previous angina.  The discharge summary shows a diagnosis of acute coronary syndrome, status post catheterization with percutaneous transluminal coronary angioplasty and stent placement to the right coronary artery.  At discharge, the Veteran denied chest pain or shortness of breath.  

An April 2014 discharge summary from B.M.C.S. shows the Veteran presented to the hospital with right arm weakness and confusion, which improved after a few hours.  The Veteran was found to have "critical bilateral carotid stenosis."  Therefore, the Veteran underwent a left endarterectomy.  An echocardiogram performed during the admission shows borderline concentric left ventricular hypertrophy and LVEF of 65 to 70 percent.  There was no thrombus.  The primary discharge diagnosis was transient ischemic attack, which is not a stroke.  The Veteran underwent a right carotid endarterectomy in July 2014.  

The Veteran was afforded a second VA examination in November 2014.  He reported cardiac symptoms once a month for a few seconds, which were relieved by rest and began in 1990.  The examiner found the Veteran has had congestive heart failure, but does not have chronic congestive heart failure.  There were no episodes of acute congestive heart failure in the past year.  The Veteran was not found to have a heart valve condition, cardiac hypertrophy, or cardiac dilatation.  An echocardiogram performed in connection with the examination shows LVEF of 72 percent.  An interview-based METs test resulted in an estimated level of greater than 5 but less than 7 METs resulting in fatigue.  The examiner found that the Veteran's METs level limitation was due solely to the Veteran's coronary artery disease.

Private treatment records of M.C.A., a cardiology practice, from April 2014 to September 2015 show the Veteran was doing well without signs of recurrent ischemia.  His coronary artery disease was described as unchanged, stable, and, in April 2014, asymptomatic.  An April 2015 record shows that the Veteran had bypass grafting in 2005 and "has been free of anginal symptoms since that time."  The last May 2015 visit of record shows the Veteran was feeling "great," had no anginal complaints, and no cardiac event in the past 6 months. 

A medical opinion was obtained in December 2015 to reconcile the April 2011 and November 2014 VA examination METs level findings and to consider the additional private medical records obtained.  The physician began by clarifying the November 2014 examination report by noting that a private April 2014 echocardiogram showed evidence of cardiac hypertrophy (mild concentric left ventricular hypertrophy).  The physician continued that, while the November 2014 VA examiner gave a higher level of estimated METs functioning than did the April 2011 VA examiner, review of the Veteran's medical records did not show clinical improvement or intervention that would have warranted improvement in METs, or resolution of the COPD or PAD.  The physician found that the METs limitation from April 2011 is, therefore, considered still accurate given the Veteran's ongoing vascular conditions and also given the November 2014 examiner did not take into consideration the COPD or PAD.  The physician noted that, in this Veteran's case, the estimated METs level is considered the most accurate assessment of the Veteran's cardiac function.  The physician explained that, as an echocardiogram is a static test done at rest, it does not reflect the function and blood flow to the heart during exertion.  





Analysis

After a careful and thorough review of all the medical and lay evidence of record, the Board finds that the Veteran is entitled to a higher rating of 60 percent under Diagnostic Code 7005 for the entire period on appeal.

As previously discussed, a 30 percent evaluation is warranted when there is a workload greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A higher evaluation of 60 percent is not warranted unless there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent. 

The Veteran's coronary artery disease has been manifested by concentric left ventricular hypertrophy, as shown by a March 2012 echocardiogram.  That symptom alone shows the Veteran warrants a 30 percent disability rating.  In addition, the Board notes that the Veteran's LVEF was not estimated to be any lower than 60 percent at any period during the appeal.  

The November 2014 VA examiner, however, found that while the Veteran does not suffer from chronic congestive heart failures he has had acute congestive heart failure, but he did not indicate the number of episodes experienced during the entire appeal period.  Notably, the examiner found there were no episodes of acute congestive heart failure in the past year but this does not adequately address the number of episodes of acute congestive heart failure the Veteran suffered from in the remaining other years during this six year claim process.  

While the April 2011 VA examiner estimated the Veteran's METs level of greater than 3 but less than 5 METs, which falls within the criteria for a 60 percent rating, the examiner found that the Veteran's METs level limitation was only 50 percent due to the Veteran's service-connected coronary artery disease.  The remaining 50 percent was due to the Veteran's COPD and PAD, which are not service connected and therefore are not supposed to be considered in the Veteran's rating.  
The December 2015 opinion maintained that, while the November 2014 VA examiner gave a higher level of estimated METs functioning than did the April 2011 VA examiner, review of the Veteran's medical records did not show clinical improvement or intervention that would have warranted improvement in METs, or resolution of the COPD or PAD.  The physician found that the METs limitation from April 2011 is, therefore, considered still accurate given the Veteran's ongoing vascular conditions and also given the November 2014 examiner did not take into consideration the COPD or PAD.  Significantly, the December 2015 VA opinion did not interpret the November 2014 findings as an attempt to estimate the Veteran's METs level due exclusively to CAD.  Three VA examiners have reviewed the Veteran's case but there remains no clear finding of the Veteran's METs level due exclusively to CAD.  The Board has no credible basis for finding that 50 percent necessarily more nearly reduces the estimated METs level to the criteria associated with the next lower rating when none of the VA examiners have clearly made this calculation.  When the signs and symptoms of a service-connected disability cannot be distinguished from those attributable to a nonservice-connected condition, all signs and symptoms that cannot be distinguished must be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board resolves reasonable doubt in favor of the Veteran, and finds that his service-connected coronary artery disease is manifested by a METs level that more nearly approximates a level greater than 3 METS but not greater than 5 METs that result in cardiac symptoms, and episodes of acute congestive heart failure.

An evaluation of 100 percent is not warranted unless there is evidence of chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Veteran has never been diagnosed with chronic congestive heart failure, has not been shown to have a METs level of 3 METs or less, and has consistently had an ejection fraction of at least 60 percent.  Thus, a 100 percent evaluation is not warranted for any of the period on appeal.

The Board has considered whether other diagnostic codes regarding diseases of the heart are potentially applicable during the period on appeal.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, as noted above, most of the diagnostic codes for diseases of the heart are rated identically to the one used to evaluate coronary artery disease.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7007, 7011, 7015-7017, 7020 (2015).  There is no evidence of record indicating that the Veteran had hyperthyroid heart disease or cardiac transplantation during the course of the appeal.  See 38 C.F.R. § 4.104, Diagnostic Codes 7008, 7019 (2015).  

The evidence does show that most of the Veteran's cardiac treatment during the period on appeal focused on his cardiac arrhythmias.  Under Diagnostic Code 7018 
a 100 percent rating is warranted for the two-month period following the date of hospital admission for placement of a pacemaker.  Thereafter, implantable cardiac pacemakers are to be evaluated as supraventricular arrhythmias (Diagnostic Code 7010), ventricular arrhythmias (Diagnostic Code 7011), or atrioventricular block (Diagnostic Code 7015), with a minimum 10 percent rating.  See 38 C.F.R. § 4.104 , Diagnostic Code 7018 (2015).  Here, the record shows that the Veteran had a pacemaker implanted due to tachybrady syndrome in July 2010.  The effective date of service connection for coronary artery disease is November 30, 2010, or more than two months after the surgery, so the Veteran's disability can only be evaluated on the basis of status-post placement of the pacemaker.  The April 2011 VA examiner specifically rendered a finding that he could not be sure if the Veteran's atrial fibrillation and pacemaker were related to the coronary artery disease because the Veteran also has hypertension.  Thus, the Board resolves reasonable doubt in favor of the Veteran that the implantation of the pacemaker and atrial fibrillation are due to the service connected coronary artery disease.  The VA examiner identified the Veteran's atrial fibrillation as supraventricular arrhythmias.  Supraventricular arrhythmias manifested by permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor warrants a 10 percent rating.  Diagnostic Code 7010, 38 C.F.R. § 4.104.  Supraventricular arrhythmias manifested by paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor are evaluated as 30 percent disabling.  Diagnostic Code 7010, 38 C.F.R. § 4.104.  Id.  The VA examiner indicated that the Veteran's episodes of paroxysmal atrial fibrillation are intermittent with more than four episodes occurring in a year as verified by a Pacer interrogation.  The November 2014 VA examination continues to reflect a diagnosis of intermittent atrial fibrillation with no episodes documented by an EKG but no mention of whether any episodes were verified by Pacer interrogation.  While applicable regulations prohibit "the evaluation of the same manifestations under different diagnoses" (38 C.F.R. § 4.14  (2015)), unless otherwise prohibited by the rating schedule, "the disabilities arising from a single disease entity . . . are to be rated separately."  38 C.F.R. § 4.25(b) (2015).  The Court has held that "distinct and separate" symptomatology may be afforded separate ratings without violating 38 C.F.R. § 4.14  (2015).  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Here, the Veteran's coronary artery disease and paroxysmal atrial fibrillation are ratable under distinct and separate evaluation criteria.  Accordingly, the Board finds that the Veteran is entitled to a separate 30 percent evaluation under Diagnostic Code 7010 for paroxysmal atrial fibrillation associated with coronary artery disease for the entire appeal period. 

The Board finds further that there is no basis for a staged rating of the Veteran's disability pursuant to Fenderson.  

In reaching the above-noted determinations, the Veteran's own assertions and those of his wife and representative have been considered.  However, the Board finds that the lay assertions made in support of the Veteran's claim for a higher initial rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's coronary artery disease.  See 38 C.F.R. § 3.159(a)(1)(2015).  

With respect to whether a deduction is warranted to the 60 percent evaluation assigned for the Veteran's pre-existing coronary artery disease, the Board notes that the Veteran states "unequivocally" that he did not have a "pre-existing heart condition when the military enlisted [him] in 1972."  See July 2012 Statement in Support of Claim (VA Form 21-4138).  For purposes of clarification, the Veteran's service in a state Army National Guard is totally separate from and not part of his active duty service in the United States Army.  Only the Veteran's active duty service in the United States Army from September 1990 to November 1990 entitles the Veteran to VA benefits.  Thus, the Veteran's coronary artery disease is pre-existing for VA purposes because it was diagnosed in July 1990 prior to the Veteran's active duty service in the United States Army, which began in September 1990.

The RO correctly noted that, in cases involving aggravation of pre-existing disabilities by active service, the rating will reflect only the degree of disability over and above the degree existing at the time of entrance into the active service.  As such, it is necessary in all cases of this character to deduct from the present degree of disability the degree, if ascertainable, of the disability existing at the time of entrance into active service, in terms of the rating schedule, except that if the disability is total (100 percent) no deduction will be made.  See 38 C.F.R. § 4.22 (2015).

The RO also correctly determined that no deduction is appropriate in the present case.  However, the RO's statement in the March 2012 rating decision, that the preservice percentage should have been 10 percent because the Veteran was not taking the medication that was recommended for his heart disease, is unfounded.  Under Diagnostic Code 7005, a 10 percent evaluation is warranted, in pertinent part, when continuous medication is required for the heart disease.  The evidence of record shows that prior to his active duty service the Veteran was prescribed medication for his heart only on an as needed basis.  It was not until 1998 that the record shows the Veteran was taking medication on a continuous basis.  As such, the Veteran's preservice level of disability is properly rated at 0 percent.  

Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extraschedular basis.  

The Rating Schedule represents, as far as is practicable, the average impairment of earning capacity.  See 38 C.F.R. § 3.321(a), (b) (2015).  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected coronary artery disease with the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of monthly chest pain.  The symptoms associated with the Veteran's coronary heart disease and atrial fibrillation are not shown to cause any impairment that is not already contemplated by the applicable rating criteria.  The Veteran has not described any exceptional or unusual features of his disability, and there is no objective evidence that any manifestations are unusual or exceptional.  The criteria for the ratings assigned more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Veteran has not asserted and the evidence of record does not suggest  that he is unemployable as a result of his heart disability.  The 2014 VA examiner indicated that the Veteran would not be precluded from performing sedentary employment.  Accordingly, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).


ORDER

Entitlement to a higher initial disability rating of 60 percent for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting is granted, subject to the laws and regulations governing payment of monetary awards.

Entitlement to a separate initial rating of 30 percent for paroxysmal atrial fibrillation associated with coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting is granted, subject to the laws and regulations governing payment of monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


